Exhibit 10.3

 

SUBSIDIARY SECURITY AGREEMENT

 

THIS SUBSIDIARY SECURITY AGREEMENT (the “Security Agreement”) is made and
entered into as of January 19, 2006, by EACH OF THE UNDERSIGNED SUBSIDIARIES
(each a “Grantor” and collectively the “Grantors”) for the benefit of U.S. BANK
NATIONAL ASSOCIATION, a national banking association, as agent (the “Agent”) for
each of the lenders (the “Banks”) now or hereafter party to the Credit Agreement
(as defined below). All capitalized terms used but not otherwise defined herein
or pursuant to Section 1 hereof shall have the respective meanings assigned
thereto in the Credit Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Banks have agreed to provide to QC Holdings, Inc., a Kansas
corporation (“Borrower”) certain credit facilities pursuant to the Credit
Agreement dated as of January 19, 2006 by and among the Borrower, the Agent and
the Banks (as from time to time amended, revised, modified, supplemented or
amended and restated, the “Credit Agreement”); and

 

WHEREAS, each Grantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans made and the Letter of Credits issued
and to be issued under the Credit Agreement; and

 

WHEREAS, contemporaneously with the execution of this Security Agreement, each
Grantor is executing and delivering to Agent for the benefit of the Banks a
guaranty agreement (the “Subsidiary Guaranty”) pursuant to which such Grantor
has guaranteed payment and performance of Borrower’s obligations under the
Credit Agreement and the other Loan Documents; and

 

WHEREAS, each Grantor is required to enter into this Security Agreement pursuant
to the terms of the Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Agent
and the Banks was the obligation of the Borrower to cause each Grantor to enter
into this Security Agreement; and

 

WHEREAS, the Banks are unwilling to extend and/or maintain the credit facilities
provided under the Loan Documents unless each Grantor enters into this Security
Agreement; and

 

WHEREAS, each Grantor will materially benefit from the Loans to be made, and the
Letters of Credit to be issued, under the Credit Agreement and the Agent and the
Banks are unwilling to enter into the Loan Documents unless the Grantor enters
into this Security Agreement;



--------------------------------------------------------------------------------

NOW, THEREFORE, in order to induce the Agent and the Banks to enter into the
Loan Documents and to make Loans and issue Letters of Credit pursuant to the
Credit Agreement, and in further consideration of the premises and the mutual
covenants contained herein, the parties hereto agree as follows:

 

1. Certain Definitions. Terms used in this Security Agreement, not otherwise
expressly defined herein or in the Credit Agreement, and for which meanings are
provided in the Uniform Commercial Code of the State of Kansas (the “UCC”),
shall have such meanings. The parties agree that with respect to terms that
describe items or types of Collateral, the parties intend to and do hereby give
effect, upon their respective effective dates, to revisions to the UCC effective
after the date hereof to the extent, but only to the extent, such revisions
either (i) provide meanings of terms not previously defined as items or types of
property or (ii) expand the items of or interests in property that are included
within a previously defined term, with the effect that each of such terms
describing items or types of property shall at all times be interpreted in its
broadest sense.

 

2. Grant of Security Interest. Each Grantor hereby grants, as collateral
security for the payment, performance and satisfaction of all of its obligations
and liabilities under the Subsidiary Guaranty (collectively, the “Secured
Obligations”), to the Agent for the benefit of the Banks a continuing security
interest in and to, and collaterally assigns to the Agent for the benefit of the
Banks, the following property of such Grantor or in which such Grantor has or
may have or acquire an interest, whether now owned or existing or hereafter
created, acquired or arising and wheresoever located, including the following:

 

(a) All accounts, and including accounts receivable, contracts, bills,
acceptances, choses in action, and other forms of monetary obligations at any
time owing to such Grantor arising out of property sold, leased, licensed,
assigned or otherwise disposed of or for services rendered or to be rendered by
such Grantor and all of such Grantor’s rights with respect to any property
represented thereby, whether or not delivered, property returned by customers
and all rights as an unpaid vendor or lienor, including rights of stoppage in
transit and of recovering possession by proceedings including replevin and
reclamation (collectively referred to hereinafter as “Accounts”);

 

(b) All inventory, including all goods manufactured or acquired for sale or
lease, and any piece goods, raw materials, work in process, finished
merchandise, component materials, and all supplies, goods, incidentals, office
supplies, packaging materials and any and all items used or consumed in the
operation of the business of such Grantor or which may contribute to the
finished product or to the sale, promotion and shipment thereof, in which such
Grantor now or at any time hereafter may have an interest, whether or not the
same is in transit or in the constructive, actual or exclusive occupancy or
possession of such Grantor or is held by such Grantor or by others for such
Grantor’s account (collectively referred to hereinafter as “Inventory”);

 

(c) All goods, including all machinery, equipment, motor vehicles (including
those subject to and not subject to motor vehicle certificate of title
statutes), parts, supplies, apparatus, appliances, tools, patterns, molds, dies,
blueprints, fittings, furniture, furnishings, fixtures and articles of tangible
personal property of every description (collectively referred to hereinafter as
“Equipment”);

 

2



--------------------------------------------------------------------------------

(d) All general intangibles, including all rights now or hereafter accruing to
such Grantor under contracts, leases, agreements or other instruments to perform
or receive services, to purchase or sell goods, to hold or use land or
facilities, and to enforce all rights thereunder, all causes of action,
corporate or business records, inventions, designs, goodwill, trademarks, trade
names, trade secrets, trade processes, licenses, permits, franchises, customer
lists, computer programs and software, all payment intangibles, all claims under
guaranties, tax refund claims, all rights and claims against carriers and
shippers, leases, all claims under insurance policies, all interests in general
and limited partnerships, limited liability companies, and other Persons not
constituting Investment Property (as defined below), all rights to
indemnification and all other intangible personal property and intellectual
property of every kind and nature (collectively referred to hereinafter as
“General Intangibles”);

 

(e) All chattel paper, including tangible chattel paper, electronic chattel
paper, or any hybrid thereof (collectively referred to hereinafter as “Chattel
Paper”);

 

(f) All investment property, all other securities, security entitlements,
securities accounts, commodity contracts and commodity accounts of or maintained
for the benefit of such Grantor, excluding from the foregoing the stock of QC
Financial Services of North Carolina, Inc. (collectively referred to hereinafter
as “Investment Property”);

 

(g) All instruments, including all promissory notes and payday loan notes
(collectively referred to hereinafter as “Instruments”);

 

(h) All documents, including warehouse receipts, bills of lading and other
documents of title (collectively referred to hereinafter, as “Documents”);

 

(i) All supporting obligations pertaining to any of the foregoing, including all
letter of credit rights (including rights to proceeds of letters of credit),
personal or other checks, and all guaranties and other Contingent Obligations of
any Person (collectively referred to hereinafter as “Supporting Obligations”);

 

(j) The commercial tort claims, if any, identified on Schedule 2(j) hereto, as
such Schedule may be supplemented from time to time in accordance with the terms
hereof (collectively referred to hereinafter as “Commercial Tort Claims”);

 

(k) All deposits and deposit accounts;

 

(l) All books and records relating to any of the forgoing (including customer
data, credit files, ledgers, computer programs, printouts, and other computer
materials and records (and all media on which such data, files, programs,
materials and records are or may be stored)); and

 

3



--------------------------------------------------------------------------------

(m) All proceeds, products and replacements of, accessions to, and substitutions
for, any of the foregoing, including without limitation proceeds of insurance
policies insuring any of the foregoing.

 

(n) All of the property and interests in property described in subsections
(a) through (l) are herein collectively referred to as the “Collateral”.

 

3. Perfection. At the time of execution of this Security Agreement, each Grantor
shall have, to the extent expressly required by the terms hereof or of the
Credit Agreement, or otherwise as the Agent may request, furnished the Agent
with properly executed control agreement, registrars’ certificates, issuer
acknowledgments of the Agent’s interest in letter of credit rights, and evidence
of the electronic identification of the Agent’s interest in electronic chattel
paper and of the placement of a restrictive legend on tangible chattel paper, as
appropriate, with respect to Collateral in which either (i) a security interest
can be perfected only by control or such electronic identification or
restrictive legending, or (ii) a security interest perfected by control or
accompanied by such electronic identification or restrictive legending shall
have priority as against a security interest perfected by Persons not having
control or not accompanied by such electronic identification or restrictive
legending, in each case in form and substance acceptable to the Agent and
sufficient under applicable law so that the Agent, for the benefit of the Banks,
shall have a security interest in all such Collateral perfected by control,
subject only to Liens allowed to exist under Section 7.02(e) of the Credit
Agreement. All financing statements (including all amendments thereto and
continuations thereof), control agreements, certificates, acknowledgments, stock
powers and other documents, electronic identification, restrictive legends, and
instruments furnished in connection with the creation, enforcement, protection,
perfection or priority of the Agent’s security interest in Collateral, including
such items as are described above in this Section 3 are sometimes referred to
herein as “Perfection Documents”. The delivery of possession of items of or
evidencing Collateral, causing other Persons to execute and deliver Perfection
Documents as appropriate, the filing or recordation of Perfection Documents, and
the taking of such other actions as may be necessary or advisable in the
determination of the Agent to create, enforce, protect, perfect, or establish or
maintain the priority of, the security interest of the Agent for the benefit of
the Banks in the Collateral is sometimes referred to herein as “Perfection
Action”.

 

4. Maintenance of Security Interest; Further Assurances.

 

(a) Each Grantor will from time to time at its own expense, deliver specific
assignments of Collateral or such other Perfection Documents, and take such
other or additional Perfection Action, as may be required by the terms of the
Loan Documents or as the Agent may reasonably request in connection with the
administration or enforcement of this Security Agreement or related to the
Collateral or any part thereof in order to carry out the terms of this Security
Agreement, to perfect, protect, maintain the priority of or enforce the Agent’s
security interest in the Collateral, or otherwise to better assure and confirm
unto the Agent its rights, powers and remedies for the benefit of the Banks
hereunder. Without limiting the foregoing, each Grantor hereby irrevocably
authorizes the Agent to file (with, or to the extent permitted by applicable
law, without the signature of the Grantor appearing thereon) financing
statements or other Perfection Documents (including copies thereof) showing such
Grantor as “debtor” at such time or

 

4



--------------------------------------------------------------------------------

times and in all filing offices as the Agent may from time to time determine to
be necessary or advisable to perfect or protect the rights of the Agent and the
Banks hereunder, or otherwise to give effect to the transactions herein
contemplated.

 

(b) Notwithstanding anything herein or in the other Loan Documents to the
contrary, each Grantor may retain possession of all payday loan promissory notes
payable to such Grantor; provided, however, that so long as any Event of Default
is in effect, each Grantor shall promptly deliver to the Agent, if the Agent so
requests, the originals of all such promissory notes together with any checks
and supporting obligations held for the payment of such promissory notes.

 

(c) With respect to any and all Collateral, each Grantor agrees to do and cause
to be done all things necessary to perfect, maintain the priority of and keep in
full force the security interest granted in favor of the Agent for the benefit
of the Banks, including, but not limited to, the prompt payment upon demand
therefor by the Agent of all fees and expenses (including documentary stamp,
excise or intangibles taxes) incurred in connection with the preparation,
delivery, or filing of any Perfection Document or the taking of any Perfection
Action to perfect, protect or enforce a security interest in Collateral in favor
of the Agent for the benefit of the Banks, subject only to Permitted Liens. All
amounts not so paid when due shall constitute additional Secured Obligations and
(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate.

 

(d) Each Grantor agrees to maintain among its books and records appropriate
notations or evidence of, and to make or cause to be made appropriate disclosure
upon its financial statements of, the security interest granted hereunder to the
Agent for the benefit of the Banks.

 

5. Receipt of Payment. In the event an Event of Default shall occur and be
continuing and a Grantor (or any of its Affiliates, Subsidiaries, stockholders,
directors, officers, employees or agents) shall receive any proceeds of
Collateral, including without limitation monies, checks, notes, drafts or any
other items of payment, each Grantor shall hold all such items of payment in
trust for the Agent for the benefit of the Banks, and as the property of the
Agent for the benefit of the Banks, separate from the funds and other property
of such Grantor, and no later than the first Business Day following the receipt
thereof, at the election of the Agent, such Grantor shall cause such Collateral
to be forwarded to the Agent for its custody, possession and disposition on
behalf of the Banks in accordance with the terms hereof and of the other Loan
Documents.

 

6. Preservation and Protection of Collateral.

 

(a) The Agent shall be under no duty or liability with respect to the
collection, protection or preservation of the Collateral, or otherwise, except
for the use of reasonable care in the custody and preservation thereof while in
its possession and to the extent expressly contemplated under Section 25. Each
Grantor shall be responsible for the safekeeping of its Collateral, and in no
event shall the Agent have any responsibility for (i) any loss or damage thereto
or destruction thereof occurring or arising in any manner or

 

5



--------------------------------------------------------------------------------

fashion from any cause, (ii) any diminution in the value thereof, or (iii) any
act or default of any carrier, warehouseman, bailee or forwarding agency thereof
or other Person in any way dealing with or handling such Collateral.

 

(b) Each Grantor shall keep and maintain its tangible personal property
Collateral in good operating condition and repair, ordinary wear and tear
excepted.

 

(c) Each Grantor agrees (i) to pay when due all taxes, charges and assessments
against the Collateral in which it has any interest, unless being contested in
good faith by appropriate proceedings diligently conducted and against which
adequate reserves have been established in accordance with GAAP applied on a
consistent basis and evidenced to the satisfaction of the Agent in the nature of
levy or foreclosure are effectively stayed, and (ii) to cause to be terminated
and released all Liens on the Collateral other than Liens in respect of such
Collateral expressly permitted under Section 7.02(e) of the Credit Agreement
(“Permitted Liens”).

 

(d) Upon the failure of any Grantor to so pay or contest such taxes, charges, or
assessments, or cause such Liens to be terminated, the Agent at its option may
pay or contest any of them or amounts relating thereto (the Agent having the
sole right to determine the legality or validity and the amount necessary to
discharge such taxes, charges, Liens or assessments) but shall not have any
obligation to make any such payment or contest. All sums so disbursed by the
Agent, including reasonable attorneys’ fees, court costs, expenses and other
charges related thereto, shall be payable on demand by the applicable Grantor to
the Agent and shall be additional Secured Obligations secured by the Collateral,
and any amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

7. Status of Grantors and Collateral Generally. Each Grantor represents and
warrants to, and covenants with, the Agent for the benefit of the Banks, with
respect to itself and the Collateral as to which it has or acquires any
interest, that:

 

(a) It is (or as to Collateral acquired after the date hereof will be upon the
acquisition of the same) and, except as permitted by the Credit Agreement and
subsection (b) of this Section 7, will continue to be, the owner of the
Collateral, free and clear of all Liens, other than the security interest
hereunder in favor of the Agent for the benefit of the Banks and Permitted
Liens, and that it will at its own cost and expense defend such Collateral and
any products and proceeds thereof against all claims and demands of all Persons
(other than holders of Permitted Liens) at any time claiming the same or any
interest therein adverse to the Agent. Upon the failure of any Grantor to so
defend, the Agent may do so at its option but shall not have any obligation to
do so. All sums so disbursed by the Agent, including reasonable attorneys’ fees,
court costs, expenses and other charges related thereto, shall be payable on
demand by the applicable Grantor to the Agent and shall be additional Secured
Obligations secured by the Collateral, and any amounts not so paid on demand (in
addition to other rights and remedies resulting from such nonpayment) shall bear
interest from the date of demand until paid in full at the Default Rate.

 

6



--------------------------------------------------------------------------------

(b) It shall not (i) sell, assign, transfer, lease, license or otherwise dispose
of any of, or grant any option with respect to, the Collateral, except for
dispositions permitted under the Credit Agreement, (ii) create or suffer to
exist any Lien upon or with respect to any of the Collateral except for the
security interests created by this Security Agreement and Permitted Liens, or
(iii) take any other action in connection with any of the Collateral that would
materially impair the value of the interest or rights of such Grantor in the
Collateral taken as a whole or that would materially impair the interest or
rights of the Agent for the benefit of the Banks.

 

(c) It has full power, legal right and lawful authority to enter into this
Security Agreement and to perform its terms, including the grant of the security
interests in the Collateral herein provided for.

 

(d) No authorization, consent, approval or other action by, and no notice to or
filing with, any Governmental Authority or any other Person is required either
(i) for the grant by such Grantor of the security interests granted hereby or
for the execution, delivery or performance of this Security Agreement by such
Grantor, or (ii) for the perfection of or the exercise by the Agent, on behalf
of the Banks, of its rights and remedies hereunder, except for action required
by the Uniform Commercial Code to perfect the security interest conferred
hereunder.

 

(e) No effective financing statement or other Perfection Document similar in
effect, nor any other Perfection Action, covering all or any part of the
Collateral purported to be granted or taken by or on behalf of such Grantor (or
by or on behalf of any other Person and which remains effective as against all
or any part of the Collateral) has been filed in any recording office, delivered
to another Person for filing (whether upon the occurrence of a contingency or
otherwise), or otherwise taken, as the case may be, except such as pertain to
Permitted Liens and such as may have been filed for the benefit of, delivered
to, or taken in favor of, the Agent for the benefit of the Banks in connection
with the security interests conferred hereunder.

 

(f) Schedule 7(f) attached hereto contains true and complete information as to
each of the following: (i) the exact legal name of each Grantor as it appears in
its organizational documents as of the date hereof and at any time during the
five (5) year period ending as of the date hereof (the “Covered Period”),
(ii) the jurisdiction of formation and form of organization of each Grantor,
(iii) each address of the chief executive office of each Grantor as of the date
hereof and at any time during the Covered Period, (iv) all trade names or trade
styles used by such Grantor as of the date hereof, (v) the address of each
location of such Grantor at which any tangible personal property Collateral is
located as of the date hereof and, with respect to each location that is not
owned beneficially and of record by such Grantor, such Grantor will provide to
Agent, upon the request of Agent, the name and address of the owner thereof. No
Grantor shall change its name or its jurisdiction of formation without providing
Agent fifteen (15) days prior written notice thereof.

 

7



--------------------------------------------------------------------------------

(g) No Grantor shall engage in any consignment transaction in respect of any of
the Collateral, whether as consignee or consignor, without the prior written
consent of the Agent in each instance.

 

8. Inspection. The Agent (by any of its officers, employees and agents), on
behalf of the Banks, shall have the right upon prior notice to an executive
officer of any Grantor, and at any reasonable times during such Grantor’s usual
business hours, to inspect the Collateral, all records related thereto (and to
make extracts or copies from such records), and the premises upon which any of
the Collateral is located, to discuss such Grantor’s affairs and finances with
any Person and to verify with any Person the amount, quality, quantity, value
and condition of, or any other matter relating to, the Collateral. Upon or after
the occurrence and during the continuation of an Event of Default, the Agent,
acting in a commercially reasonable manner, may at any time and from time to
time employ and maintain on such Grantor’s premises a custodian selected by the
Agent who shall have full authority to do all acts necessary to protect the
Agent’s (for the benefit of the Banks) interest. All reasonable expenses
incurred by the Agent, on behalf of the Banks, by reason of the employment of
such custodian shall be paid by such Grantor on demand from time to time and
shall be added to the Secured Obligations secured by the Collateral, and any
amounts not so paid on demand (in addition to other rights and remedies
resulting from such nonpayment) shall bear interest from the date of demand
until paid in full at the Default Rate.

 

9. [Intentionally Omitted].

 

10. Casualty and Liability Insurance Required.

 

(a) Each Grantor will keep the Collateral continuously insured against such
risks in a manner consistent with the past practice of each Grantor and
otherwise as required under Section 7.01(c) of the Credit Agreement.

 

(b) Each insurance policy obtained in satisfaction of the requirements of
Section 10(a):

 

(i) may be provided by blanket policies now or hereafter maintained by each or
any Grantor or by the Borrower;

 

(ii) shall be issued by such insurer (or insurers) as shall be financially
responsible, of recognized standing and reasonably acceptable to the Agent;

 

(iii) shall be in such form and have such provisions (including without
limitation the loss payable clause, the waiver of subrogation clause, the
deductible amount, if any, and the standard mortgagee endorsement clause) as are
generally considered standard provisions for the type of insurance involved and
are reasonably acceptable in all respects to the Agent;

 

(iv) shall prohibit cancellation or substantial modification, termination or
lapse in coverage by the insurer without at least thirty (30) days’ prior
written notice to the Agent, except for non-payment of premium, as to which such
policies shall provide for at least ten (10) days’ prior written notice to the
Agent;

 

8



--------------------------------------------------------------------------------

(c) without limiting the generality of the foregoing, all insurance policies
where applicable under Section 10(a)(i) carried on the Collateral shall name the
Agent, for the benefit of the Banks, as loss payee and as a party insured
thereunder in respect of any claim for payment.

 

(d) Prior to expiration of any such policy, such Grantor shall furnish the Agent
with evidence satisfactory to the Agent that the policy or certificate has been
renewed or replaced or is no longer required by this Security Agreement.

 

(e) Each Grantor hereby makes, constitutes and appoints the Agent (and all
officers, employees or agents designated by the Agent), for the benefit of the
Banks, as such Grantor’s true and lawful attorney (and agent-in-fact) for the
purpose of making, settling and adjusting claims under such policies of
insurance, endorsing the name of such Grantor on any check, draft, instrument or
other item or payment for the proceeds of such policies of insurance and for
making all determinations and decisions with respect to such policies of
insurance, which appointment is coupled with an interest and is irrevocable;
provided, however, that the powers pursuant to such appointment shall be
exercisable only upon the occurrence and during the continuation of an Event of
Default.

 

(f) In the event such Grantor shall fail to maintain, or fail to cause to be
maintained, the full insurance coverage required hereunder or shall fail to keep
any of its Collateral in good repair and good operating condition, the Agent may
(but shall be under no obligation to), without waiving or releasing any Secured
Obligation or Default or Event of Default by such Grantor hereunder, contract
for the required policies of insurance and pay the premiums on the same or make
any required repairs, renewals and replacements; and all sums so disbursed by
Agent, including reasonable attorneys’ fees, court costs, expenses and other
charges related thereto, shall be payable on demand by such Grantor to the
Agent, shall be additional Secured Obligations secured by the Collateral, and
(in addition to other rights and remedies resulting from such nonpayment) shall
bear interest from the date of demand until paid in full at the Default Rate.

 

(g) Each Grantor agrees that to the extent that it shall fail to maintain, or
fail to cause to be maintained, the full insurance coverage required by
Section 10(a), it shall in the event of any loss or casualty pay promptly to the
Agent, for the benefit of the Banks, to be held in a separate account for
application in accordance with the provisions of Sections 10(h), such amount as
would have been received as Net Proceeds (as hereinafter defined) by the Agent,
for the benefit of the Banks, under the provisions of Section 10(h) had such
insurance been carried to the extent required.

 

(h) The Net Proceeds of the insurance carried pursuant to the provisions of
Sections 10(a)(ii) and 10(a)(iii) shall be applied by such Grantor toward
satisfaction of the claim or liability with respect to which such insurance
proceeds may be paid.

 

(i) The Net Proceeds of the insurance carried with respect to the Collateral
pursuant to the provisions of Section 10(a)(i) hereof shall, as long as no Event
of Default shall have occurred and be continuing, be paid to Grantor and applied
as follows: (1) if such Net Proceeds are $500,000 or less, as Grantor shall
elect, or (2) if such Net Proceeds

 

9



--------------------------------------------------------------------------------

are greater than $500,000, then after any loss under any such insurance and
payment of the proceeds of such insurance, each Grantor shall have a period of
thirty (30) days after payment of the insurance proceeds with respect to such
loss to elect to either (x) repair or replace the Collateral so damaged,
(y) deliver such Net Proceeds to the Agent, for the benefit of the Banks, as
additional Collateral or (z) apply such Net Proceeds to the acquisition of
tangible assets constituting Collateral used or useful in the conduct of the
business of such Grantor, subject to the provisions of this Security Agreement.
If such Grantor elects to repair or replace the Collateral so damaged, such
Grantor agrees the Collateral shall be repaired to a condition substantially
similar to or of better quality or higher value than its condition prior to
damage or replaced with Collateral in a condition substantially similar to or of
better quality or higher value than the condition of the Collateral so replaced
prior to damage. At all times during which an Event of Default shall have
occurred and be continuing, the Agent shall be entitled to receive direct and
immediate payment of the proceeds of such insurance and such Grantor shall take
all action as the Agent may reasonably request to accomplish such payment.
Notwithstanding the foregoing, in the event such Grantor shall receive any such
proceeds, such Grantor shall immediately deliver such proceeds to such Agent for
the benefit of the Banks as additional Collateral, and pending such delivery
shall hold such proceeds in trust for the benefit of the Agent on behalf of the
Banks and keep the same segregated from its other funds.

 

(j) “Net Proceeds” when used with respect to any insurance proceeds shall mean
the gross proceeds from such proceeds, award or other amount, less all taxes,
fees and expenses (including attorneys’ fees) incurred in the realization
thereof.

 

(k) In case of any material damage to, destruction or loss of, or claim or
proceeding against, all or any material part of the Collateral pledged hereunder
by a Grantor, such Grantor shall give prompt notice thereof to the Agent. Each
such notice shall describe generally the nature and extent of such damage,
destruction, loss, claim or proceeding. Subject to Section 10(d), each Grantor
is hereby authorized and empowered to adjust or compromise any loss under any
such insurance other than losses relating to claims made directly against any
the Agent or any Bank as to which the insurance described in Section 10(a)(ii)
or (iii) is applicable.

 

11. Rights and Remedies Upon Event of Default. Upon the occurrence and during
the continuation of an Event of Default, the Agent shall have the following
rights and remedies on behalf of the Banks in addition to any rights and
remedies set forth elsewhere in this Security Agreement or the other Loan
Documents, all of which may be exercised with or, if allowed by law, without
notice to a Grantor:

 

(a) All of the rights and remedies of a secured party under the UCC or under
other applicable law, all of which rights and remedies shall be cumulative, and
none of which shall be exclusive, to the extent permitted by law, in addition to
any other rights and remedies contained in this Security Agreement or any other
Loan Document;

 

(b) The right to foreclose the Liens and security interests created under this
Security Agreement by any available judicial procedure or without judicial
process;

 

10



--------------------------------------------------------------------------------

(c) The right to (i) enter upon the premises of a Grantor through self-help and
without judicial process, without first obtaining a final judgment or giving
such Grantor notice or opportunity for a hearing on the validity of the Agent’s
claim and without any obligation to pay rent to such Grantor, or any other place
or places where any Collateral is located and kept, and remove the Collateral
therefrom to the premises of the Agent or any agent of the Agent, for such time
as the Agent may desire, in order effectively to collect or liquidate the
Collateral, and (ii) require such Grantor or any bailee or other agent of such
Grantor to assemble the Collateral and make it available to the Agent at a place
to be designated by the Agent that is reasonably convenient to both parties;

 

(d) The right to (i) exercise all of a Grantor’s rights and remedies with
respect to the collection of Accounts, Chattel Paper, Instruments, Supporting
Obligations and General Intangibles (collectively, “Payment Collateral”),
including the right to demand payment thereof and enforce payment, by legal
proceedings or otherwise; (ii) settle, adjust, compromise, extend or renew all
or any Payment Collateral or any legal proceedings pertaining thereto;
(iii) discharge and release all or any Payment Collateral; (iv) take control, in
any manner, of any item of payment or proceeds referred to in Section 5 above;
(v) prepare, file and sign a Grantor’s name on any Proof of Claim in bankruptcy,
notice of Lien, assignment or satisfaction of Lien or similar document in any
action or proceeding adverse to any obligor under any Payment Collateral or
otherwise in connection with any Payment Collateral; (vi) endorse the name of a
Grantor upon any chattel paper, document, instrument, invoice, freight bill,
bill of lading or similar document or agreement relating to any Collateral;
(vii) use the information recorded on or contained in any data processing
equipment and computer hardware and software relating to any Collateral to which
a Grantor has access; (viii) open such Grantor’s mail and collect any and all
amounts due to such Grantor from any Account Debtors or other obligor in respect
of Payment Collateral; (ix) take over such Grantor’s post office boxes or make
other arrangements as the Agent, on behalf of the Banks, deems necessary to
receive such Grantor’s mail relative to the Payment Collateral, including
notifying the post office authorities to change the address for delivery of such
mail to such address as the Agent, on behalf of the Banks, may designate;
(x) notify any or all Account Debtors or other obligor on any Payment Collateral
that such Payment Collateral has been assigned to the Agent for the benefit of
the Banks and that Agent has a security interest therein for the benefit of the
Banks (provided that the Agent may at any time give such notice to an Account
Debtor that is a department, agency or authority of the United States
government); each Grantor hereby agrees that any such notice, in the Agent’s
sole discretion, may (but need not) be sent on such Grantor’s stationery, in
which event such Grantor shall co-sign such notice with the Agent; (xi) require
a Grantor to establish a lockbox account with the Agent, which lockbox shall be
under the control of the Agent and to which payment of all Accounts shall be
directed upon demand of the Agent; and (xii) do all acts and things and execute
all documents necessary, in Agent’s sole discretion, to collect the Payment
Collateral; and

 

(e) The right to sell all or any Collateral in its then existing condition, or
after any further manufacturing or processing thereof, at such time or times, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, with or without representations and
warranties, all as the Agent, in its

 

11



--------------------------------------------------------------------------------

sole discretion, may deem advisable. The Agent shall have the right to conduct
such sales on a Grantor’s premises or elsewhere and shall have the right to use
a Grantor’s premises without charge for such sales for such reasonable time or
times as is necessary to conduct such sales. The Agent may, if it deems it
reasonable, postpone or adjourn any sale of the Collateral from time to time by
an announcement at the time and place of such postponed or adjourned sale, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. Each Grantor agrees that the Agent has no obligation to
preserve rights to the Collateral against prior parties or to marshall any
Collateral for the benefit of any Person. The Agent for the benefit of the Banks
is hereby granted a license or other right to use, without charge, each
Grantor’s labels, patents, copyrights, rights of use of any name, trade secrets,
trade names, trademarks and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale and selling any Collateral and a Grantor’s rights under any
license and any franchise agreement shall inure to the Agent’s benefit. If any
of the Collateral shall require repairs, maintenance, preparation or the like,
or is in process or other unfinished state, the Agent shall have the right, but
shall not be obligated, to perform such repairs, maintenance, preparation,
processing or completion of manufacturing for the purpose of putting the same in
such saleable form as the Agent shall deem appropriate, but the Agent shall have
the right to sell or dispose of the Collateral without such processing and no
Grantor shall have any claim against the Agent for the value that may have been
added to such Collateral with such processing. In addition, each Grantor agrees
that in the event notice is necessary under applicable law, written notice
mailed to such Grantor in the manner specified herein ten (10) days prior to the
date of public sale of any of the Collateral or prior to the date after which
any private sale or other disposition of the Collateral will be made shall
constitute commercially reasonable notice to such Grantor. All notice is hereby
waived with respect to any of the Collateral which threatens to decline speedily
in value or is of a type customarily sold on a recognized market. The Agent may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, free from any right of redemption which is hereby expressly waived
by such Grantor and, in lieu of actual payment of such purchase price, may set
off the amount of such price against the Secured Obligations. Each Grantor
recognizes that the Agent may be unable to effect a public sale of certain of
the Collateral by reason of certain prohibitions contained in the Securities Act
of 1933, as amended (the “Securities Act”), and applicable state law, and may be
otherwise delayed or adversely affected in effecting any sale by reason of
present or future restrictions thereon imposed by governmental authorities
(“Affected Collateral”), and that as a consequence of such prohibitions and
restrictions the Agent may be compelled (i) to resort to one or more private
sales to a restricted group of purchasers who will be obliged to agree, among
other things, to acquire Affected Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, or (ii) to
seek regulatory approval of any proposed sale or sales, or (iii) to limit the
amount of Affected Collateral sold to any Person or group. Each Grantor agrees
and acknowledges that private sales so made may be at prices and upon terms less
favorable to such Grantor than if such Affected Collateral was sold either at
public sales or at private sales not subject to other regulatory restrictions,
and that the Agent has no obligation to delay the sale of any Affected
Collateral for the period of time necessary to permit the Grantor or any other

 

12



--------------------------------------------------------------------------------

Person to register or otherwise qualify them under or exempt them from any
applicable restriction, even if such Grantor or other Person would agree to
register or otherwise qualify or exempt such Affected Collateral so as to permit
a public sale under the Securities Act or applicable state law. Each Grantor
further agrees, to the extent permitted by applicable law, that the use of
private sales made under the foregoing circumstances to dispose of Affected
Collateral shall be deemed to be dispositions in a commercially reasonable
manner. Each Grantor hereby acknowledges that a ready market may not exist for
Affected Collateral that is not traded on a national securities exchange or
quoted on an automated quotation system.

 

(f) The net cash proceeds resulting from the collection, liquidation, sale, or
other disposition of the Collateral shall be applied first to the expenses
(including all attorneys’ fees) of retaking, holding, storing, processing and
preparing for sale, selling, collecting, liquidating and the like, and then to
the satisfaction of all Secured Obligations in such manner as Agent may
determine in its sole discretion. Each Grantor shall be liable to the Agent, for
the benefit of the Banks, and shall pay to the Agent, for the benefit of the
Banks, on demand any deficiency which may remain after such sale, disposition,
collection or liquidation of the Collateral. In the event any surplus of net
cash proceeds exists after satisfaction of all Secured Obligations, such surplus
shall be promptly paid to the Grantor(s).

 

12. Attorney-in-Fact. Each Grantor hereby appoints the Agent as the Grantor’s
attorney-in-fact for the purposes of carrying out the provisions of this
Security Agreement and taking any action and executing any instrument which the
Agent may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest; provided, that the
Agent shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the right and power:

 

(a) to ask, demand, collect, sue for, recover, compromise, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

 

(b) to receive, endorse and collect any drafts or other instruments, documents
and chattel paper in connection with clause (a) above;

 

(c) to endorse such Grantor’s name on any checks, notes, drafts or any other
payment relating to or constituting proceeds of the Collateral which comes into
the Agent’s possession or the Agent’s control, and deposit the same to the
account of the Agent, for the benefit of the Banks, on account and for payment
of the Secured Obligations;

 

(d) to file any claims or take any action or institute any proceedings that the
Agent may deem necessary or desirable for the collection of any of the
Collateral or otherwise to enforce the rights of the Agent, for the benefit of
the Banks, with respect to any of the Collateral; and

 

13



--------------------------------------------------------------------------------

(e) to execute, in connection with any sale or other disposition of Collateral
provided for herein, any endorsement, assignments, or other instruments of
conveyance or transfer with respect thereto.

 

13. Reinstatement. The granting of a security interest in the Collateral and the
other provisions hereof shall continue to be effective or be reinstated, as the
case may be, if at any time any payment of any of the Secured Obligations is
rescinded or must otherwise be returned by Agent or any Bank, whether upon the
insolvency, bankruptcy or reorganization of any Grantor or any Guarantor or
otherwise, all as though such payment had not been made. The provisions of this
Section 13 shall survive repayment of all of the Secured Obligations and the
termination or expiration of this Security Agreement in any manner, including
but not limited to termination upon occurrence of the Termination Date;
provided, this provision shall not alter the Agent’s obligation with respect to
termination contained in Section 24 hereof.

 

14. Certain Waivers by the Grantors. Each Grantor waives to the extent permitted
by applicable law (a) any right to require the Agent or any other obligee of the
Secured Obligations to (x) proceed against any Person, including without
limitation any Guarantor, (y) proceed against or exhaust any Collateral or other
collateral for the Secured Obligations, or (z) pursue any other remedy in its
power; (b) any defense arising by reason of any disability or other defense of
any other Person, or by reason of the cessation from any cause whatsoever of the
liability of any other Person, (c) any right of subrogation, (d) any defense or
claim arising by reason of any impairment of any of the Collateral, (e) any
right to enforce any remedy which the Agent or any other obligee of the Secured
Obligations now has or may hereafter have against any other Person and any
benefit of and any right to participate in any collateral or security whatsoever
now or hereafter held by the Agent for the benefit of the Banks, (f) require the
Agent or any Bank to disclose to the Grantor any information which it may now
have or hereafter acquire regarding the financial condition of the Borrower, and
(g) provide notices of default or nonperformance by the Borrower to the Grantor.
The Grantors authorize the Agent and the Banks, without affecting the Grantors’
obligations under this Agreement, to enter into agreements with the Borrower to
change the interest rate on or renew the Borrower’s Obligations, accelerate,
extend, compromise or otherwise change the repayment terms of the Borrower’s
Obligations. Upon the occurrence of an Event of Default, each Grantor authorizes
each Secured Party and each obligee of the Secured Obligations without notice
(except notice required by applicable law) or demand and without affecting its
liability hereunder or under the Loan Documents from time to time to: (i) take
and hold security, other than the Collateral herein described, for the payment
of such Secured Obligations or any part thereof, and exchange, enforce, waive
and release the Collateral herein described or any part thereof or any such
other security; and (ii) apply such Collateral or other security and direct the
order or manner of sale thereof as such Agent or obligee in its discretion may
determine.

 

The Agent may at any time deliver (without representation, recourse or warranty)
the Collateral or any part thereof to a Grantor and the receipt thereof by such
Grantor shall be a complete and full acquittance for the Collateral so
delivered, and the Agent shall thereafter be discharged from any liability or
responsibility therefor.

 

15. Continued Powers. Until the Termination Date shall have occurred, the power
of sale and other rights, powers and remedies granted to the Agent for the
benefit of the Banks

 

14



--------------------------------------------------------------------------------

hereunder shall continue to exist and, upon the occurrence and during the
continuation of an Event of Default, may be exercised by the Agent at any time
and from time to time irrespective of the fact that any of the Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that any part of the liability of any Grantor may have ceased.

 

16. Other Rights. The rights, powers and remedies given to the Agent for the
benefit of the Banks by this Security Agreement shall be in addition to all
rights, powers and remedies given to the Agent or any Bank under any Loan
Documents or by virtue of any statute or rule of law. Any forbearance or failure
or delay by the Agent in exercising any right, power or remedy hereunder shall
not be deemed to be a waiver of such right, power or remedy, and any single or
partial exercise of any right, power or remedy hereunder shall not preclude the
further exercise thereof; and every right, power and remedy of the Agent and the
Banks shall continue in full force and effect until such right, power or remedy
is specifically waived in accordance with the terms of the Credit Agreement.

 

17. Anti-Marshaling Provisions. The right is hereby given by each Grantor to the
Agent, for the benefit of the Banks, to make releases (whether in whole or in
part) of all or any part of the Collateral agreeable to the Agent without notice
to, or the consent, approval or agreement of other parties and interests,
including junior lienors, which releases shall not impair in any manner the
validity of or priority of the Liens and security interests in the remaining
Collateral conferred hereunder, nor release any Grantor from personal liability
for the Secured Obligations. Notwithstanding the existence of any other security
interest in the Collateral held by the Agent, for the benefit of the Banks, the
Agent shall have the right to determine the order in which any or all of the
Collateral shall be subjected to the remedies provided in this Security
Agreement. Each Grantor hereby waives any and all right to require the
marshaling of assets in connection with the exercise of any of the remedies
permitted by applicable law or provided herein or in any Loan Documents.

 

18. Entire Agreement. This Security Agreement, together with the Credit
Agreement and other Loan Documents, constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior negotiations, agreements and understandings,
inducements, commitments or conditions, express or implied, oral or written,
except as contained in the Loan Documents. The express terms hereof control and
supersede any course of performance or usage of the trade inconsistent with any
of the terms hereof. Neither this Security Agreement nor any portion or
provision hereof may be changed, altered, modified, supplemented, discharged,
canceled, terminated, or amended orally or in any manner other than as provided
in the Credit Agreement.

 

19. Third Party Reliance. Each Grantor hereby consents and agrees that all
issuers of or obligors in respect of any Collateral, and all securities
intermediaries, warehousemen, bailees, public officials and other Persons having
any interest in, possession of, control over or right, privilege, duty or
discretion in respect of, any Collateral shall be entitled to accept the
provisions hereof as conclusive evidence of the right of the Agent, on behalf of
the Banks, to exercise its rights hereunder with respect to the Collateral,
notwithstanding any other notice or direction to the contrary heretofore or
hereafter given by any Grantor or any other Person to any of such Persons.

 

15



--------------------------------------------------------------------------------

20. Binding Agreement; Assignment. This Security Agreement, and the terms,
covenants and conditions hereof, shall be binding upon and inure to the benefit
of the parties hereto, and to their respective successors and assigns, except
that no Grantor shall be permitted to assign this Security Agreement or any
interest herein or, except as expressly permitted herein or in the Credit
Agreement, in the Collateral or any part thereof, or otherwise, except as
expressly permitted herein or in the Credit Agreement, pledge, encumber or grant
any option with respect to the Collateral or any part thereof. Without limiting
the generality of the foregoing sentence of this Section 20, any Bank may assign
to one or more Persons, or grant to one or more Persons participations in or to,
all or any part of its rights and obligations under the Credit Agreement (to the
extent permitted by the Credit Agreement); and to the extent of any such
assignment or participation such other Person shall, to the fullest extent
permitted by law, thereupon become vested with all the benefits in respect
thereof granted to such Bank herein or otherwise, subject however, to the
provisions of the Credit Agreement, including Article IX thereof (concerning the
Agent) and Section 11.07 thereof (concerning assignments and participations).
All references herein to the Agent and to the Banks shall include any successor
thereof or permitted assignee, and any other obligees from time to time of the
Secured Obligations.

 

21. Intentionally Omitted.

 

22. Severability. The provisions of this Security Agreement are independent of
and separable from each other. If any provision hereof shall for any reason be
held invalid or unenforceable, such invalidity or unenforceability shall not
affect the validity or enforceability of any other provision hereof, but this
Security Agreement shall be construed as if such invalid or unenforceable
provision had never been contained herein.

 

23. Counterparts. This Security Agreement may be executed in any number of
counterparts each of which when so executed and delivered shall be deemed an
original, and it shall not be necessary in making proof of this Security
Agreement to produce or account for more than one such counterpart executed by
the Grantor against whom enforcement is sought.

 

24. Termination. Subject to the provisions of Section 13, this Security
Agreement and all obligations of the Grantors hereunder (excluding those
obligations and liabilities that expressly survive such termination) shall
terminate without delivery of any instrument or performance of any act by any
party on the Termination Date. Upon such termination of this Security Agreement,
the Agent shall, at the request and sole expense of the Grantors, promptly
deliver to the Grantors such termination statements and take such further
actions as the Grantors may reasonably request to terminate of record, or
otherwise to give appropriate notice of the termination of, any Lien conferred
hereunder.

 

25. Notices. Any notice required or permitted hereunder shall be given (a) with
respect to any Grantor, at the address for the giving of notice then in effect
under the Credit Agreement for the Borrower, and (b) with respect to the Agent
or a Bank, at the Agent’s address indicated in the Credit Agreement. All such
addresses may be modified, and all such notices shall be given and shall be
effective, as provided in Section 11.02 of the Credit Agreement.

 

16



--------------------------------------------------------------------------------

26. Rules of Interpretation. The rules of interpretation contained in Sections
1.02 of the Credit Agreement shall be applicable to this Security Agreement and
are hereby incorporated by reference. All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or secured hereby.

 

27. Governing Law; Waivers.

 

(a) THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF KANSAS APPLICABLE TO CONTRACTS EXECUTED, AND TO
BE FULLY PERFORMED, IN SUCH STATE; PROVIDED THAT (i) WITH RESPECT TO THOSE
INSTANCES IN WHICH THE APPLICABLE CHOICE OF LAWS RULES OF SUCH STATE, INCLUDING
SECTION 9-103 OF THE UCC, REQUIRE THAT THE MANNER OF CREATION OF A SECURITY
INTEREST IN SPECIFIC COLLATERAL OR THE MANNER OR EFFECT OF PERFECTION OR
NONPERFECTION OR THE RULES GOVERNING PRIORITY OF SECURITY INTERESTS ARE TO BE
GOVERNED BY THE LAWS OF ANOTHER JURISDICTION, THEN THE LAWS OF SUCH OTHER
JURISDICTION SHALL GOVERN SUCH MATTERS, AND (ii) IN THOSE INSTANCES IN WHICH THE
LAWS OF THE JURISDICTION IN WHICH COLLATERAL IS LOCATED GOVERN MATTERS
PERTAINING TO THE METHODS AND EFFECT OF REALIZING ON COLLATERAL, SUCH LAWS SHALL
BE GIVEN EFFECT WITH RESPECT TO SUCH MATTERS.

 

(b) EACH GRANTOR HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS SECURITY AGREEMENT
AND THE TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR
FEDERAL COURT SITTING IN THE COUNTY OF JOHNSON, STATE OF KANSAS, UNITED STATES
OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT,
EXPRESSLY WAIVES ANY OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING
OF THE VENUE OR TO THE JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND
IRREVOCABLY SUBMITS GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUCH SUIT, ACTION OR PROCEEDING.

 

(c) EACH GRANTOR AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE
OF A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN SECTION 26 OR BY ANY OTHER METHOD OF
SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF KANSAS.

 

(d) NOTHING CONTAINED IN SUBSECTIONS (b) OR (c) HEREOF SHALL PRECLUDE ANY
SECURED PARTY FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS

 

17



--------------------------------------------------------------------------------

SECURITY AGREEMENT OR THE OTHER LOAN DOCUMENTS IN THE COURTS OF ANY PLACE WHERE
ANY OTHER PARTY OR ANY OF SUCH PARTY’S PROPERTY OR ASSETS MAY BE FOUND OR
LOCATED. TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH
JURISDICTION, EACH GRANTOR HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT AND EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR
PROCEEDING, THE JURISDICTION OF ANY OTHER COURT OR COURTS WHICH NOW OR
HEREAFTER, BY REASON OF ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE
AVAILABLE UNDER APPLICABLE LAW.

 

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS SECURITY AGREEMENT OR ANY AMENDMENT, INSTRUMENT,
DOCUMENT OR AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN
CONNECTION WITH THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A
COURT AND NOT BEFORE A JURY AND HEREBY EXPRESSLY WAIVES, TO THE EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT SUCH PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH
ACTION, SUIT OR PROCEEDING.

 

(f) EACH GRANTOR HEREBY EXPRESSLY WAIVES ANY OBJECTION IT MAY HAVE THAT ANY
COURT TO WHOSE JURISDICTION IT HAS SUBMITTED PURSUANT TO THE TERMS HEREOF IS AN
INCONVENIENT FORUM.

 

[Signature pages follow]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has duly executed this Security Agreement on the
day and year first written above.

 

GRANTOR:

QC Financial Services, Inc.,

a Missouri corporation

By:

 

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

QC Properties, LLC,

a Kansas limited liability company

By:

 

/s/ Don Early

--------------------------------------------------------------------------------

   

Don Early

   

Manager

QC Financial Services of California, Inc.,

a California corporation

By:

 

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

 

19



--------------------------------------------------------------------------------

QC Financial Services of Texas, Inc., a Kansas corporation By:  

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

QC Advance, Inc.,

a Missouri corporation

By:  

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

Cash Title Loans, Inc.,

a Missouri corporation

By:  

/s/ Douglas E. Nickerson

--------------------------------------------------------------------------------

   

Douglas E. Nickerson

   

Chief Financial Officer

 

20